Exhibit 10.1
EXECUTION VERSION

AMENDMENT NO. 2
TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
This Amendment No. 2 to Fourth Amended and Restated Credit Agreement, dated as
of May 7, 2014 (this “Amendment”), is entered into among ALPHA NATURAL
RESOURCES, INC., a Delaware corporation (the “Borrower”), the Lenders party
hereto and Citicorp North America, Inc., a Delaware corporation, in its capacity
as administrative agent for the Lenders and as collateral agent for the Secured
Parties (in such capacity, the “Administrative Agent”), and amends the Fourth
Amended and Restated Credit Agreement dated as of May 22, 2013 (as amended by
Amendment No. 1 dated October 2, 2013 and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
entered into among the Borrower, the Lenders party thereto from time to time,
the Issuing Banks party thereto from time to time, the Administrative Agent and
the other parties thereto. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Borrower has requested that the Revolving Facility Lenders amend
the Credit Agreement in the manner set forth in Section 1 below;
WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
in the manner set forth in Section 2 below;
WHEREAS, the Revolving Facility Lenders and the Lenders are willing to amend the
Credit Agreement to effect the changes set forth in Sections 1 and 2 below;
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration (the receipt and sufficiency of which is hereby
acknowledged), the parties hereto hereby agree as follows:
Section 1.Revolving Facility Lender Amendments to the Credit Agreement
(a)    Revolving Facility Lender Amendments. The Credit Agreement shall be
amended as follows (the amendments in this Section 1(a), the “Revolving Facility
Lender Amendments”):
(i)    Section 1.1 of the Credit Agreement shall be amended by inserting the
following definitions in alphabetical order.
“Amendment No. 2” shall mean Amendment No. 2 to this Agreement dated as of May
7, 2014.
“Amendment No. 2 Effective Date” shall mean May 7, 2014.
(ii)    During any period in which the Revolving Facility Lender Amendments are
effective but the Required Lender Amendments (as defined in Section 2(a) hereof)
are not effective, the definition of “Consolidated Net Income” in Section 1.1 of
the Credit Agreement shall be amended by deleting “and” at the end of clause
(xii), replacing the period at the end of clause (xiii) with “and”, and adding
the following:






--------------------------------------------------------------------------------




“(xiv)    notwithstanding any other provision in this definition to the
contrary, solely for purposes of determining compliance with Sections 6.10, 6.11
or 6.15 of this Agreement, any net after-tax loss (less all fees and expenses or
charges relating thereto) attributable to Qualifying Asset Dispositions shall be
excluded.”
(iii)    During any period in which the Revolving Facility Lender Amendments are
effective but the Required Lender Amendments are not effective, Section 1.1 of
the Credit Agreement shall be amended by deleting the definition of
“Consolidated Senior Secured Debt” in its entirety and replacing it with the
following:
“Consolidated Senior Secured Debt” shall mean, as of any date of determination,
(a) solely for purposes of determining compliance with Sections 6.10, 6.11 or
6.15 of this Agreement: the aggregate principal amount of Consolidated Net Debt
that is not Subordinated Indebtedness on such date and that is secured by a
first priority Lien and (b) for all other purposes under this Agreement: the
aggregate principal amount of Consolidated Net Debt that is not Subordinated
Indebtedness on such date and that is secured by a Lien.
(iv)    Section 1.1 of the Credit Agreement shall be amended by inserting the
following definition in alphabetical order:
“Qualifying Asset Disposition” shall mean any sale, transfer or other
disposition by the Borrower or any of the Restricted Subsidiaries to any person
other than the Borrower or any other Restricted Subsidiary of any asset or group
of related assets, including Equity Interests of any Subsidiary, in one or a
series of related transactions that the Borrower, in its sole discretion, elects
to treat as a Qualifying Asset Disposition and as to which the Borrower delivers
to the Administrative Agent an officers’ certificate specifying that such sale
is a Qualifying Asset Disposition and the amount of Net Cash Proceeds in respect
of such Qualifying Asset Disposition; provided that the Net Cash Proceeds in
respect of Qualifying Asset Dispositions from and after the Amendment No. 2
Effective Date shall not exceed $350 million.
(v)    Section 6.10 of the Credit Agreement shall be amended by deleting it in
its entirety and replacing it with the following:
“Permit the Interest Coverage Ratio as of the last day of any fiscal quarter of
the Borrower ending on the date set forth below to be less than the ratio
corresponding to such fiscal quarter:
Fiscal Quarter Ending
Minimum Interest
Coverage Ratio
March 31, 2016
1.25:1.00



(vi)    Section 6.15 of the Credit Agreement shall be amended by deleting
“December 31, 2014” and replacing it with “December 31, 2015”.



-2-



--------------------------------------------------------------------------------




(b)    Conditions Precedent to the Effectiveness of the Revolving Facility
Lender Amendments. The Revolving Facility Lender Amendments shall become
effective as of the Amendment No. 2 Effective Date when, and only when, each of
the following conditions precedent shall have been satisfied or waived by the
Administrative Agent (the “Revolving Facility Lender Closing Date”):
(i)Executed Counterparts. The Administrative Agent shall have received this
Amendment, duly executed by the Borrower, the Subsidiary Guarantors, the
Administrative Agent, the Collateral Agent and the Majority Lenders under the
Revolving Facility on or prior to 2:00 P.M. New York City time on May 7, 2014
(the “Revolving Facility Consent Deadline”);
(ii)Consenting Revolving Facility Lender Fees. The Revolving Facility Lenders
who have returned an executed signature page to this Amendment (“Consenting
Revolving Facility Lenders”) to the Administrative Agent on or prior to the
Revolving Facility Consent Deadline shall have received a fee equal to 0.25% of
the aggregate principal amount of the Revolving Facility Commitments held by
such Consenting Revolving Facility Lenders as of the Revolving Facility Consent
Deadline.
(iii)Reimbursement of Expenses. The Borrower shall have paid to the
Administrative Agent all reasonable out-of-pocket expenses incurred by the
Administrative Agent and invoiced to the Borrower prior to the Revolving
Facility Lender Closing Date in connection with the preparation, reproduction,
execution and delivery of this Amendment (including, without limitation the
reasonable fees, charges and disbursements of Cahill Gordon & Reindel LLP,
special counsel to the Administrative Agent);
(iv)Representations and Warranties. The representations and warranties set forth
in Section 4 of this Amendment shall be true and correct and the Administrative
Agent shall have received a certificate to that effect from a Responsible
Officer of the Borrower;
(v)Opinion of Counsel. The Administrative Agent shall have received, on behalf
of itself, the Collateral Agent, the Lenders and each Issuing Bank on the
Revolving Facility Lender Closing Date, a favorable written opinion of Cleary
Gottlieb Steen and Hamilton LLP, special counsel for the Borrower, addressed to
the Administrative Agent, the Collateral Agent, each Issuing Bank and the
Lenders and in form and substance reasonably satisfactory to the Administrative
Agent; and
(vi)The Borrower shall have issued at least $400 million in principal amount of
Permitted Junior Notes on or prior to December 31, 2014.
Section 2.    Required Lender Amendments to the Credit Agreement
(a)    Required Lender Amendments. The Credit Agreement shall be amended as
follows (the amendments in this Section 2(a), the “Required Lender Amendments”):
(i)    Section 1.1 of the Credit Agreement shall be amended by deleting the
definition of “Consolidated Gross Senior Secured Debt” in its entirety and
replacing it with the following:
“Consolidated Gross Senior Secured Debt” shall mean, as of any date of
determination, the aggregate principal amount of Consolidated Debt that is not
Subordinated Indebtedness on such date and that is secured by a first priority
Lien.

-3-



--------------------------------------------------------------------------------




(ii)    Section 1.1 of the Credit Agreement shall be amended by deleting clause
(xiv) of the definition of “Consolidated Net Income” (as added by the Revolving
Facility Lender Amendments) in its entirety and replacing it with the following:
“(xiv)    notwithstanding any other provision in this definition to the
contrary, any net after-tax loss (less all fees and expenses or charges relating
thereto) attributable to Qualifying Asset Dispositions shall be excluded.”
(iii)    Section 1.1 of the Credit Agreement shall be amended by deleting the
definition of “Consolidated Senior Secured Debt” (as amended by the Revolving
Facility Lender Amendments) in its entirety and replacing it with the following:
“Consolidated Senior Secured Debt” shall mean, as of any date of determination,
the aggregate principal amount of Consolidated Net Debt that is not Subordinated
Indebtedness on such date and that is secured by a first priority Lien.”
(iv)    Section 1.1 of the Credit Agreement shall be amended by inserting the
following definition in alphabetical order:
“Permitted Junior Notes” means Permitted Notes that are: (i) unsecured senior or
senior subordinated debt securities of the Borrower (including as debt
securities any Indebtedness incurred pursuant to a credit agreement) or
(ii) debt securities of the Borrower (including as debt securities any
Indebtedness incurred pursuant to a credit agreement) that are secured by a Lien
on the Collateral ranking junior to the Liens securing the Obligations pursuant
to a Second Lien Intercreditor Agreement.
(v)    Section 1.1 of the Credit Agreement shall be amended by deleting the
definition of “Permitted Notes” in its entirety and replacing it with the
following:
“Permitted Notes” means (i) unsecured senior or senior subordinated debt
securities of the Borrower (including as debt securities any Indebtedness
incurred pursuant to a credit agreement), (ii) debt securities of the Borrower
(including as debt securities any Indebtedness incurred pursuant to a credit
agreement) that are secured by a Lien on the Collateral ranking junior to the
Liens securing the Obligations pursuant to a Second Lien Intercreditor Agreement
or (iii) debt securities of the Borrower that are secured by a Lien ranking pari
passu with the Liens securing the Obligations pursuant to a First Lien
Intercreditor Agreement; provided that (a) in the case of debt securities issued
in reliance on Section 6.02(f)(i), such debt securities are issued for cash
consideration, (b) the terms of such debt securities do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligations prior to
the Maturity Date of the Term B Loan Facility (other than (i) customary offers
to repurchase upon a change of control, asset sale or event of loss and
(ii) customary acceleration rights after an event of default), (c) the
covenants, events of default, guarantees, collateral and other terms of which
(other than interest rate and redemption premiums), taken as a whole, are not
more restrictive to the Borrower and the Restricted Subsidiaries than those in
this Agreement; provided that a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent at least three Business Days (or
such shorter period as the Administrative Agent may reasonably agree) prior to
the incurrence of such debt securities, together with a reasonably detailed
description of the material terms and conditions of such debt securities or
drafts of the documentation relating thereto, stating that the Borrower has

-4-



--------------------------------------------------------------------------------




determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement, (d) at the time that any such Permitted Notes are
issued (and after giving effect thereto) no Event of Default shall exist,
(e) the Borrower shall be in compliance with Sections 6.10, 6.11 and 6.15, if
and as applicable at such time, and after giving effect thereto on a Pro Forma
Basis as if such incurrence had occurred on the first day of the most recent
period of four consecutive fiscal quarters for which financial statements have
been delivered pursuant to Section 5.04(a) or (b) and (f) no Subsidiary of the
Borrower (other than a Guarantor) shall be an obligor under the Permitted Notes
and no Permitted Notes shall be secured by any collateral other than the
Collateral.
(vi)    Section 1.1of the Credit Agreement shall be amended by deleting “$1,000
million” in the last sentence of the definition of “Revolving Facility
Commitment Capacity” and replacing it with “$1,100 million”.
(vii)    Section 2.20(a)(ii) of the Credit Agreement shall be amended by
deleting “(and if Section 6.10 shall not be applicable at such time, the
Interest Coverage Ratio shall not be less than 2.00:1.00)”.
(viii)    Section 2.20(a)(iii) of the Credit Agreement shall be amended by
deleting it in its entirety and replacing it with the following:
“(iii)    The sum of the outstanding Additional Revolving Facility Commitments
and the principal amount outstanding of Additional Term Loans, when aggregated
with the principal amount outstanding of Permitted Notes, shall not exceed $800
million plus the Revolving Facility Commitment Capacity; provided that this
limitation shall be increased by (x) $750 million if, at the time of such
increase, after giving effect on a Pro Forma Basis to Additional Revolving
Facility Commitments (other than Additional Revolving Facility Commitments
utilizing Revolving Facility Commitment Capacity) as if they were fully drawn on
the first day of the most recent period of four consecutive fiscal quarters for
which financial statements have been delivered pursuant to Section 5.04(a) or
(b), and to the incurrence of Additional Term Loans and Permitted Notes as if
such incurrence had occurred on such day, the Gross Senior Secured Leverage
Ratio shall not be in excess of 2.00 to 1.00 and (y) an additional $750 million
if, at the time of such increase, after giving effect on a Pro Forma Basis to
Additional Revolving Facility Commitments (other than Additional Revolving
Facility Commitments utilizing Revolving Facility Commitment Capacity) as if
they were fully drawn on the first day of the most recent period of four
consecutive fiscal quarters for which financial statements have been delivered
pursuant to Section 5.04(a) or (b), and to the incurrence of Additional Term
Loans and Permitted Notes as if such incurrence had occurred on such day, the
Gross Senior Secured Leverage Ratio shall not be in excess of 1.00 to 1.00;
provided further that there shall be no Additional Term Loans until the Borrower
shall have issued at least $800 million in principal amount of Permitted Junior
Notes.”
(ix)    Section 6.02(f) of the Credit Agreement shall be amended by deleting it
in its entirety and replacing it with the following:
“(i) Permitted Notes in an aggregate outstanding principal amount, when
aggregated with the amount of Additional Term Loans and Additional Revolving
Facility

-5-



--------------------------------------------------------------------------------




Commitments outstanding pursuant to Section 2.20, not to exceed $800 million
plus the Revolving Facility Commitment Capacity; provided that this limitation
shall be increased by (x) $750 million if, at the time of such incurrence, after
giving effect on a Pro Forma Basis to such incurrence and to the incurrence of
any Additional Term Loans and any Additional Revolving Facility Commitments
(other than Additional Revolving Facility Commitments utilizing Revolving
Facility Commitment Capacity) as if they were fully drawn on the first day of
the most recent period of four consecutive fiscal quarters for which financial
statements have been delivered pursuant to Section 5.04(a) or (b) as if such
incurrence had occurred on such day, the Gross Senior Secured Leverage Ratio
shall not be in excess of 2.00 to 1.00 and (y) an additional $750 million if, at
the time of such incurrence, after giving effect on a Pro Forma Basis to such
incurrence and to the incurrence of any Additional Term Loans and any Additional
Revolving Facility Commitments (other than Additional Revolving Facility
Commitments utilizing Revolving Facility Commitment Capacity) as if they were
fully drawn on the first day of the most recent period of four consecutive
fiscal quarters for which financial statements have been delivered pursuant to
Section 5.04(a) or (b) as if such incurrence had occurred on such day, the Gross
Senior Secured Leverage Ratio shall not be in excess of 1.00 to 1.00; provided
further that the first $800 million principal amount of Permitted Notes shall be
issued in the form of Permitted Junior Notes; (ii) Permitted Notes in excess of
the amount permitted under the foregoing clause (i), the Net Cash Proceeds of
which are applied to the permanent repayment of Term B Loans pursuant to Section
2.11; and (iii) in the case of Permitted Notes incurred under any of the
foregoing clauses (i) and (ii), Permitted Refinancing Indebtedness in respect
thereof;”
(x)    Section 6.06(b)(ii) of the Credit Agreement shall be amended by deleting
it in its entirety and replacing it with the following:
“(ii)    other Restricted Payments in an aggregate amount not to exceed (i) $100
million or (ii) if the Senior Secured Leverage Ratio exceeds 2.00 to 1.00, $50
million, in each case since the Third Amendment Effective Date;”
(b)    Conditions Precedent to the Effectiveness of the Required Lender
Amendments. The Required Lender Amendments will become effective as of the
Amendment No. 2 Effective Date when, and only when, the Revolving Facility
Lender Amendments shall have become effective as specified in Section 1(b)
hereof and each of the following conditions precedent shall have been satisfied
or waived by the Administrative Agent (the “Required Lender Closing Date”):
(i)Executed Counterparts. The Administrative Agent shall have received this
Amendment, duly executed by the Required Lenders (including in calculating
Required Lenders the Consenting Revolving Facility Lenders), on or prior to 5:00
P.M. New York City time on May 12, 2014 (the “Required Lenders Consent
Deadline”);
(ii)Term B Loan Lender Fees. The Term B Loan Lenders who have returned an
executed signature page to this Amendment (“Consenting Term B Loan Lenders”) to
the Administrative Agent (x) on or prior to 5:00 P.M. New York City time on May
9, 2014 (the “Early Required Lenders Consent Deadline”) shall have received a
fee equal to 0.25 % of the aggregate principal amount of the Term B Loans held
by such Consenting Term B Loan Lenders as of the Early Required Lenders Consent
Deadline or (y) on or prior to the Required Lenders Consent Deadline shall have
received a fee equal to 0.125 % of the aggregate principal amount of

-6-



--------------------------------------------------------------------------------




the Term B Loans held by such Consenting Term B Loan Lenders as of the Required
Lenders Consent Deadline;
(iii)Representations and Warranties. The representations and warranties set
forth in Section 4 of this Amendment shall be true and correct and the
Administrative Agent shall have received a certificate to that effect from a
Responsible Officer of the Borrower; and
(iv)The Borrower shall have issued at least $400 million in principal amount of
Permitted Junior Notes on or prior to December 31, 2014.
Section 3.    Notice of Effectiveness
The Administrative Agent shall notify the Borrower and the Lenders of the
Revolving Facility Lender Closing Date and the Required Lender Closing Date
promptly upon the occurrence thereof, and such notice shall be conclusive and
binding.
Section 4.    Representations and Warranties
On and as of the Revolving Facility Lender Closing Date and Required Lender
Closing Date, after giving effect to this Amendment, the Borrower hereby
represents and warrants to the Administrative Agent and each Lender as follows:
(a)    this Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes the legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with its terms, and the
Credit Agreement, as amended by this Amendment, constitutes the legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms, in each case, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing;
(b)    each of the representations and warranties contained in Article III
(Representations and Warranties) of the Credit Agreement and each other Loan
Document is true and correct in all material respects on and as of the Revolving
Facility Lender Closing Date and Required Lender Closing Date, as if made on and
as of such date, except to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date; provided, however, that references therein to the “Credit Agreement” shall
be deemed to refer to the Credit Agreement as amended hereby and after giving
effect to the consents and waivers set forth herein; and
(c)    no Default or Event of Default has occurred and is continuing.
Section 5.    Fees and Expenses
The Borrower and each other Loan Party agrees to pay on demand in accordance
with the terms of Section 9.05 (Expenses; Indemnity) of the Credit Agreement all
reasonable out-of-pocket expenses of the Administrative Agent in connection with
the preparation, reproduction, execution and

-7-



--------------------------------------------------------------------------------




delivery of this Amendment (including, without limitation, the reasonable fees
and out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto).
Section 6.    Reference to the Effect on the Loan Documents
(a)    As of each of the Revolving Facility Lender Closing Date and the Required
Lender Closing Date, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import, and each reference in
the other Loan Documents to the Credit Agreement (including, without limitation,
by means of words like “thereunder,” “thereof” and words of like import), shall
mean and be a reference to the Credit Agreement as amended hereby, and this
Amendment and the Credit Agreement shall be read together and construed as a
single instrument.
(b)    Except as expressly amended hereby, all of the terms and provisions of
the Credit Agreement and all other Loan Documents are and shall remain in full
force and effect and are hereby ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Borrower or the Administrative Agent under any of the
Loan Documents, nor constitute a waiver or amendment of any other provision of
any of the Loan Documents or for any purpose except as expressly set forth
herein.
(d)    This Amendment is a Loan Document.
Section 7.    Execution in Counterparts
This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment.
Section 8.    Affirmation of Guarantee and Collateral Agreement and Other
Obligations
Each Loan Party (other than the Borrower) hereby consents to the amendments to
the Credit Agreement effected hereby, and hereby confirms and agrees that,
notwithstanding the effectiveness of this Amendment, the obligations of such
Loan Party contained in the Guarantee and Collateral Agreement, or in any other
Loan Documents to which it is a party are, and shall remain, in full force and
effect and are hereby ratified and confirmed in all respects and the Collateral
and the Loan Documents shall continue to secure, guarantee, support and
otherwise benefit the Obligations and the of the Borrower and the other Loan
Parties under this Agreement and the other Loan Documents.
Section 9.    Governing Law
This Amendment shall be construed in accordance with and governed by the laws of
the State of New York.
Section 10.    Section Titles

-8-



--------------------------------------------------------------------------------




The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection of any Loan
Document immediately followed by a reference in parenthesis to the title of the
section of such Loan Document containing such clause, sub-clause or subsection
is a reference to such clause, sub-clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, sub-clause or subsection
thereof) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.
Section 11.    Notices
All communications and notices hereunder shall be given as provided in the
Credit Agreement.
Section 12.    Severability
The fact that any term or provision of this Agreement is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
other person.
Section 13.    Successors
The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.
Section 14.    Waiver of Jury Trial
Each of the parties hereto irrevocably waives trial by jury in any action or
proceeding with respect to this Amendment or any other Loan Document.
[SIGNATURE PAGES FOLLOW]





-9-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
ALPHA NATURAL RESOURCES, INC.,
as the Borrower
 
 
By:
 
/s/ Vaughn R. Groves
 
 
 
 
Name: Vaughn R. Groves
 
 
 
 
Title: Executive Vice President, General

 
 
 
 
          Counsel and Secretary






[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------






A. T. MASSEY COAL COMPANY, INC.
ALEX ENERGY, INC.
ALPHA AMERICAN COAL COMPANY, LLC
ALPHA AMERICAN COAL HOLDING, LLC
ALPHA APPALACHIA SERVICES, INC.
ALPHA AUSTRALIA, LLC
ALPHA AUSTRALIA SERVICES, LLC
ALPHA COAL RESOURCES COMPANY, LLC
ALPHA COAL SALES CO., LLC
ALPHA COAL WEST, INC.
ALPHA EUROPEAN SALES, INC.
ALPHA GAS AND OIL COMPANY
ALPHA INDIA, LLC
ALPHA LAND AND RESERVES, LLC
ALPHA MIDWEST HOLDING COMPANY
ALPHA PA COAL TERMINAL, LLC
ALPHA SHIPPING AND CHARTERING, LLC
ALPHA TERMINAL COMPANY, LLC
ALPHA WYOMING LAND COMPANY, LLC
AMFIRE, LLC
AMFIRE HOLDINGS, LLC
AMFIRE MINING COMPANY, LLC
APPALACHIA COAL SALES COMPANY, INC.
APPALACHIA HOLDING COMPANY
ARACOMA COAL COMPANY, INC.
AXIOM EXCAVATING AND GRADING SERVICES, LLC
BANDMILL COAL CORPORATION
BANDYTOWN COAL COMPANY
BARBARA HOLDINGS INC.
BARNABUS LAND COMPANY
BELFRY COAL CORPORATION
BEN CREEK COAL COMPANY
BIG BEAR MINING COMPANY
BLACK CASTLE MINING COMPANY, INC.
BLACK DOG COAL, LLC
BLACK KING MINE DEVELOPMENT CO.
BLACK MOUNTAIN CUMBERLAND RESOURCES, INC.
BOONE EAST DEVELOPMENT CO.
BROOKS RUN MINING COMPANY, LLC
BROOKS RUN SOUTH MINING, LLC
BUCHANAN ENERGY COMPANY, LLC
CASTLE GATE HOLDING COMPANY
CENTRAL PENN ENERGY COMPANY, INC.
CLEAR FORK COAL COMPANY
CORAL ENERGY SERVICES, LLC
CRYSTAL FUELS COMPANY
DEHUE COAL COMPANY
DELBARTON MINING COMPANY

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




DELTA MINE HOLDING COMPANY
DICKENSON-RUSSELL COAL COMPANY, LLC
DICKENSON-RUSSELL LAND AND RESERVES, LLC
DRIH CORPORATION
DRY SYSTEMS TECHNOLOGIES, INC.
DUCHESS COAL COMPANY
EAGLE ENERGY, INC.
ELK RUN COAL COMPANY, INC.
ENTERPRISE MINING COMPANY, LLC
ESPERANZA COAL CO., LLC
FOUNDATION MINING, LLC
FOUNDATION PA COAL COMPANY, LLC
FOUNDATION ROYALTY COMPANY
FREEPORT MINING, LLC
FREEPORT RESOURCES COMPANY, LLC
GOALS COAL COMPANY
GREEN VALLEY COAL COMPANY
GREYEAGLE COAL COMPANY
HARLAN RECLAMATION SERVICES LLC
HERNDON PROCESSING COMPANY, LLC
HIGHLAND MINING COMPANY
HOPKINS CREEK COAL COMPANY
INDEPENDENCE COAL COMPANY, INC.
JACKS BRANCH COAL COMPANY
JAY CREEK HOLDING, LLC
JOBONER COAL COMPANY
KANAWHA ENERGY COMPANY
KEPLER PROCESSING COMPANY, LLC
KINGSTON MINING, INC.
KINGWOOD MINING COMPANY, LLC
KNOX CREEK COAL CORPORATION
LAUREN LAND COMPANY
LAXARE, INC.
LITWAR PROCESSING COMPANY, LLC
LOGAN COUNTY MINE SERVICES, INC.
LONG FORK COAL COMPANY
LYNN BRANCH COAL COMPANY, INC.
MAPLE MEADOW MINING COMPANY
MARFORK COAL COMPANY, INC.
MARTIN COUNTY COAL CORPORATION
MAXXIM REBUILD CO., LLC
MAXXIM SHARED SERVICES, LLC
MAXXUM CARBON RESOURCES, LLC
MCDOWELL-WYOMING COAL COMPANY, LLC
MILL BRANCH COAL CORPORATION
NEW RIDGE MINING COMPANY
NEW RIVER ENERGY CORPORATION
NEWEAGLE INDUSTRIES, INC.
NICEWONDER CONTRACTING, INC.

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




NORTH FORK COAL CORPORATION
OMAR MINING COMPANY
PARAMONT COAL COMPANY VIRGINIA, LLC
PAYNTER BRANCH MINING, INC.
PEERLESS EAGLE COAL CO.
PENNSYLVANIA LAND HOLDINGS COMPANY, LLC
PENNSYLVANIA SERVICES CORPORATION
PERFORMANCE COAL COMPANY
PETER CAVE MINING COMPANY
PIGEON CREEK PROCESSING CORPORATION
PILGRIM MINING COMPANY, INC.
PIONEER FUEL CORPORATION
PLATEAU MINING CORPORATION
POWER MOUNTAIN COAL COMPANY
PREMIUM ENERGY, LLC
RAWL SALES & PROCESSING CO.
REPUBLIC ENERGY, INC.
RESOURCE DEVELOPMENT LLC
RESOURCE LAND COMPANY LLC
RIVER PROCESSING CORPORATION
RIVERSIDE ENERGY COMPANY, LLC
RIVERTON COAL PRODUCTION INC.
ROAD FORK DEVELOPMENT COMPANY, INC.
ROBINSON-PHILLIPS COAL COMPANY
ROCKSPRING DEVELOPMENT, INC.
ROSTRAVER ENERGY COMPANY
RUM CREEK COAL SALES, INC.
RUSSELL FORK COAL COMPANY
SCARLET DEVELOPMENT COMPANY
SHANNON-POCAHONTAS COAL CORPORATION
SIDNEY COAL COMPANY, INC.
SOLOMONS MINING COMPANY
SPARTAN MINING COMPANY
STIRRAT COAL COMPANY
SYCAMORE FUELS, INC.
T. C. H. COAL CO.
TENNESSEE CONSOLIDATED COAL COMPANY
TENNESSEE ENERGY CORP.
TOWN CREEK COAL COMPANY
TRACE CREEK COAL COMPANY
TUCSON LIMITED LIABILITY COMPANY
TWIN STAR MINING, INC.
VANTAGE MINING COMPANY
WABASH MINE HOLDING COMPANY
WARRICK HOLDING COMPANY
WEST KENTUCKY ENERGY COMPANY
WHITE BUCK COAL COMPANY
WILLIAMS MOUNTAIN COAL COMPANY
WYOMAC COAL COMPANY, INC.,

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------






 
 
By:
 
/s/ Vaughn R. Groves
 
 
 
 
Name: Vaughn R. Groves
 
 
 
 
Title: Vice President and Secretary


ALPHA APPALACHIA HOLDINGS, INC.
ALPHA NATURAL RESOURCES, LLC
ALPHA NATURAL RESOURCES SERVICES, LLC


 
 
By:
 
/s/ Vaughn R. Groves
 
 
 
 
Name: Vaughn R. Groves
 
 
 
 
Title: Executive Vice President, General

 
 
 
 
          Counsel and Secretary

ALPHA NATURAL RESOURCES INTERNATIONAL, LLC


 
 
By:
 
/s/ Vaughn R. Groves
 
 
 
 
Name: Vaughn R. Groves
 
 
 
 
Title: Executive Vice President and Secretary


AMFIRE WV, L.P.
By:
AMFIRE Holdings, LLC,
as General Partner



 
 
By:
 
/s/ Vaughn R. Groves
 
 
 
 
Name: Vaughn R. Groves
 
 
 
 
Title: Vice President and Secretary


CUMBERLAND COAL RESOURCES, LP
By:
Pennsylvania Services Corporation,
as General Partner



 
 
By:
 
/s/ Vaughn R. Groves
 
 
 
 
Name: Vaughn R. Groves
 
 
 
 
Title: Vice President and Secretary









[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




EMERALD COAL RESOURCES, LP
By:
Pennsylvania Services Corporation,
as General Partner



 
 
By:
 
/s/ Vaughn R. Groves
 
 
 
 
Name: Vaughn R. Groves
 
 
 
 
Title: Vice President and Secretary


ALPHA SUB ONE, LLC
ALPHA SUB TWO, LLC


 
 
By:
 
/s/ Vaughn R. Groves
 
 
 
 
Name: Vaughn R. Groves
 
 
 
 
Title: President, Manager and Secretary









[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------






CITICORP NORTH AMERICA, INC.,
as Administrative Agent, Collateral Agent
and Lender
 
 
By:
 
/s/ Justin Tichauer
 
 
 
 
Name: Justin Tichauer
 
 
 
 
Title: Vice President



[Signature Page to Amendment No. 2]

